DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.    The following is an Allowance for Application number 14977883 in response to Applicant's filing of a Request for Continued Examination on 03/17/2021 and interview held with Mr. Henry Shikani (Reg. No. 74,972) on 08/31/2021. 
Applicant amended Claims 1, 8 and 15; Claims 7 and 14 were previously canceled. 
Claims 1-6, 8-13 and 15 are currently pending.


CONTINUED EXAMINATION UNDER 37 CFR 1.114

3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee 
Applicant's submission filed on March 17 2021 has been entered with subsequent Examiner's amendments as below.



EXAMINER’S AMENDMENT

4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email confirmation on 09/01/2021 following an interview with Mr. Henry Shikani (Reg. No. 74,972) on 08/31/2021.

AMENDMENTS TO THE CLAIMS
The claims are amended as follows:
(Currently Amended) A system for disruption management in a supply chain based on an artificial immunity model, the system comprising:
a memory; and
a processor coupled to the memory, wherein the processor is configured to execute instructions stored in the memory for:
maintaining a supply chain repository storing an original buffer level, a current plan, and a set of future plans for a predetermined time interval, wherein the supply chain repository contains data representing physical supply chain elements involved in manufacturing and distribution of products,comprising items or products, resources, locations, operations, transport routes, and transport modes with transport related properties, wherein the original buffer level is associated with an inventory corresponding to at least one stage of the supply chain, and wherein the comprising sourcing raw material, manufacturing goods, and delivering goods;
monitoring each stage associated with the supply chain to identify at least one of a short term disruption or a long term disruption associated with a stage of the supply chain, wherein the short term disruption, caused by minor variations in supply, capacity, or demand, is characterized as a simple antigen and the long term disruption, caused by major fluctuations in supply, capacity, or demand, is characterized as a complex antigen in the artificial immunity model implemented by the processor, and wherein the simple antigen or the complex antigen is described by (a) stages of the supply chain, (b) item, (c) location, (d) quantity and (e) date;
automatically generating, using the artificial immunity model implemented by the processor,solutions for the short term disruption
a) updating the original buffer level of an inventory associated with the supply chain; or 
b) revising the current plan and at least one of the set of future plans associated with the supply chain by at least one of a) a pre-build option to utilize the unused capacity from an earlier week; b) identifying an alternate option of resources and routes and c) exploring an alternative source for providing the inventory in order to compensate the short term disruption;
automatically generating, using the artificial immunity model implemented by the processor, solutions for the long term disruption through an innate immunity layer;
for generating a solution to the long term disruption, automatically generating solutions for the long term disruptionin the artificial immunity model implemented by the processor, by creating antibodies described by (a) stages of supply chain, (b) item, (c) location, (d) quantity and (e) date, and using additional data to transform the supply chain, by
identifying a problem similar to the long term disruption and the solution corresponding to the problem from a historical database, wherein the historical database acts as an adaptive memory, wherein the historical database is configured to maintain a set of problems and the set of solutions corresponding to the set of problems and fine-tuning the solution, identified from the historical database, based on a predefined set of rules comprising pre-building, expedited shipping routes and modes, wherein the problem similar to the long term disruption is identified from the historical database by performing root cause analysis and identifying a closest problem similar to the long term disruption, the corresponding solutions, and a set of parameters associated with the supply chain; 
if the problem similar to the long term disruption is not present in the historical database, collectively analyzing one or more problems, adding new supply chain elements comprising products, resources, locations, operations, transport routes and transport modes, and combinatorially recombining the parameters associated with the supply chain, and automatically generating 

refining and testing the new solution to address the long term disruption in the supply chain; and
storing the new solution and the long term disruption in the historical database for future referencing; and
presenting, through an input/output interface

2.	(Original) The system of claim 1, wherein the master plan is designed to manage production and distribution of goods at different stages of the supply chain for a predetermined time interval.
3.	(Original) The system of claim 1, wherein the stages of the supply chain are selected from sourcing raw materials, manufacturing goods, and delivering goods.
4.	(Previously Presented) The system of claim 1, wherein the short term disruption is at least one of increase or decrease of demand in at least one stage of the supply chain, wherein the increase or decrease of demand is within the scope of the original buffer level.
5.	(Original) The system of claim 1, wherein the long term disruption is at least one of increase or decrease of demand in at least one stage of the supply chain, wherein the increase or decrease in demand is out of the scope of the original buffer level.
6.	(Original) The system of claim 1, wherein the predefined set of rules are stored in the historical database, and wherein the predetermined set of rules are configured 
7.	(Cancelled)
8.	 (Currently Amended) A computer-implemented method for disruption management in a supply chain based on an artificial immunity model, the method comprising:
maintaining, by a processor, a supply chain repository storing an original buffer level, a current plan and a set of future plans for a predetermined time interval, wherein the supply chain repository contains data representing physical supply chain elements involved in manufacturing and distribution of products, comprising items or products, resources, locations, operations, transport routes, and transport modes with transport related properties, wherein the original buffer level is associated with an inventory corresponding to at least one stage of the supply chain, and wherein the current plan and the set of future plans are part of a master plan associated with the supply chain, wherein the wherein the master plan contains planned start dates and quantities for different stages of the supply chain, comprising sourcing raw material, manufacturing goods, and delivering goods;
monitoring, by the processor, each stage associated with the supply chain to identify at least one of a short term disruption or a long term disruption associated with a stage of the supply chain, wherein the short term disruption, caused by minor variations in supply, capacity, or demand, is characterized as a simple antigen and the long term disruption, caused by major fluctuations in supply, capacity, or demand, is characterized as a complex antigen in the artificial immunity model implemented by the processor, and wherein the simple antigen or the complex antigen is described by (a) stages of the supply chain, (b) item, (c) location, (d) quantity and (e) date;
automatically generating, using the artificial immunity model implemented by the processor, solutions for the short term disruption 
a) updating the original buffer level of an inventory associated with the supply chain; or
b) revising the current plan and at least one of the set of future plans associated with the supply chain by at least one of a) a pre-build option to utilize the unused capacity from an earlier week; b) identifying an alternate option of resources and routes and c) exploring an alternative source for providing the inventory in order to compensate the short term disruption;
automatically generating, using the artificial immunity model implemented by the processor, solutions for the long term disruption through an innate immunity layer;
when all the alternate resources and routes defined in the innate immunity layer are insufficientfor generating a solution to the long term disruption, automatically generatingin the artificial immunity model implemented by the processor, by creating antibodies described by (a) stages of supply chain, (b) item, (c) location, (d) quantity and (e) date, and using additional data to transform the supply chain, by,
identifying a problem similar to the long term disruption and a solution corresponding to the problem from a historical database, wherein the historical database acts as an adaptive memory, wherein the historical database is configured to maintain a set of problems and the set of solutions corresponding to the set of problems and fine-tuning the solution, identified from the historical database, based on a closest problem similar to the long term disruption, the corresponding solutions, and a set of parameters associated with the supply chain; 
if the problem similar to the long term disruption is not present in the historical database, collectively analyzing one or more problems, adding new supply chain elements comprising products, resources, locations, transport routes and transport modes, and combinatorially recombining the parameters associated with the supply chain, and automatically generating 
revising the current plan and at least one of the set of future plans associated with the supply chain network based on the new solution;  
refining and testing the new solution to address the long term disruption in the supply chain; and
storing the new solution and the long term disruption in the historical database for future referencing; and
presenting, by the processor, through an input/output interface

Original) The method of claim 8, wherein the master plan is designed to manage demand and supply of goods at different stages of the supply chain for a predetermined time interval.
10.	(Original) The method of claim 8, wherein the stages of the supply chain are at least one of sourcing raw material, manufacturing goods, and delivering goods.
11.	(Previously Presented) The method of claim 8, wherein the short term disruption is at least one of increase or decrease of demand in at least one stage of the supply chain, wherein the increase or decrease of demand is within the scope of the original buffer level.
12.	(Original) The method of claim 8, wherein the long term disruption is at least one of increase or decrease of demand in at least one stage of the supply chain, wherein the increase or decrease in demand is out of the scope of the original buffer level.
13.	(Original) The method of claim 8, wherein the predefined set of rules are stored in the historical database, and wherein the predetermined set of rules are configured to fine-tune the solution based on the current plan and the set of future plans associated with the supply chain.
14.	(Cancelled) 
15.	(Currently Amended) A computer program product having embodied thereon a computer program for disruption management in a supply chain based on an artificial immunity model, the computer program product comprising:
a program code for maintaining a supply chain repository storing an original buffer level, a current plan and a set of future plans for a predetermined time interval, wherein the supply chain repository contains data representing physical supply chain elements involved in manufacturing and distribution of products, comprising items or products, resources, locations, operations transport routes, and transport modes with transport related comprising sourcing raw material, manufacturing goods, and delivering goods;
a program code for monitoring each stage associated with the supply chain to identify at least one of a short term disruption or a long term disruption associated with a stage of the supply chain, wherein the short term disruption, caused by minor variations in supply, capacity, or demand, is characterized as a simple antigen and the long term disruption, caused by major fluctuations in supply, capacity, or demand, is characterized as a complex antigen in the artificial immunity model implemented by the processor, and wherein the simple antigen or the complex antigen is described by (a) stages of supply chain, (b) item, (c) location, (d) quantity and (e) date;
a program code for generating, using the artificial immunity model implemented by the processor, solutions for the short term disruption 
a) updating the original buffer level of an inventory associated with the supply chain; or
b) revising the current plan and at least one of the set of future plans associated with the supply chain by at least one of a) a pre-build option to utilize the unused capacity from an earlier week; b) identifying an alternate option of resources and routes and c) exploring an alternative source for providing the inventory in order to compensate the short term disruption;
a program code for generating, using the artificial immunity model implemented by the processor, solutions for the long term disruption through an innate immunity layer;
when all the alternate resources and routes defined in the innate immunity layer are insufficient for generating a solution to the long term disruption, a program code for generating solutions for the long term disruption in the artificial immunity model implemented by the processor, by creating antibodies described by (a) stages of supply chain, (b) item, (c) location, (d) quantity and (e) date, and using additional data to transform the supply chain, by
identifying a problem similar to the long term disruption and a solution corresponding to the problem from a historical database, wherein the historical database acts as an adaptive memory, wherein the historical database is configured to maintain a set of problems and the set of solutions corresponding to the set of problems and fine-tuning the solution, identified from the historical database, based on a predefined set of rules comprising pre-building, expedited shipping routes and modes, wherein the problem similar to the long term disruption is identified from the historical database by performing root cause analysis and identifying a closest problem similar to the long term disruption, the corresponding solutions, and a set of parameters associated with the supply chain; 
if the problem similar to the long term disruption is not present in the historical database, collectively analyzing one or more problems, adding new supply chain elements comprising products, new resources, locations, transport routes and transport modes, and combinatorially recombining the parameters associated with the supply chain, and automatically generating 
revising the current plan and at least one of the set of future plans associated with the supply chain network based on the new solution;  
refining and testing the new solution to address the long term disruption in the supply chain; and
storing the new solution and the long term disruption in the historical database for future referencing; and
a program code for presenting, through an input/output interface




REASONS FOR ALLOWANCE

5.    Claims 1-6, 8-13 and 15, as amended herein, are allowed.

6.    With regard to 35 U.S.C. 101, the prior rejection is removed because the incorporation of an adaptive immunity layer in the artificial immunity model running on the processor, which outputs new solutions beyond those provided by historical comparison for dealing with supply chain disruption problems and iteratively stores them in the historical database for future reference, provides a specific improvement over prior systems for overcoming supply chain disruptions and thus integrates the abstract idea (judicial exception) in the amended Claims into a practical application of the abstract idea at step 2A, Prong 2 of the analysis under the 2019 PEG. Applicant's arguments at p. 14 in particular are found persuasive. 

7.    With regard to 35 U.S.C. 103, the primary reason for allowance can be found in the amended claim language, which overcomes the cited art. Applicant's arguments at pp. 17-19 in particular are found persuasive. 
More specifically, Examiner notes that Lamparter (US Patent Application Publication 20130190913 A1), Linton (US Patent Application Publication 20140019471 A1) and Meldrum in combination do not teach, for instance, the amended claim language "automatically generating solutions for the long term through an adaptive immunity layer in the artificial immunity model implemented by the processor, by creating antibodies described by (a) stages of supply chain, (b) item, (c) location, (d) quantity and (e) date, and using additional data to transform the supply chain".





CONCLUSION

9.	The prior art made of record is considered pertinent to applicant’s disclosure.
Spearman (US Patent Publication 2008/0015721 A1) describes a system and method that facilitates and coordinates improved planning and execution in a network of facilities in a supply chain with a focus on improved planning, production and inventory control that is robust and effective, even in the presence of uncertainty.
Shah et al. (US Patent Publication 20090248488 A1) describes a method and system for enabling integrated risk assessment and forecasting of the impact of events on a supply chain.
S. Darmoul, H. Pierreval and S. Hajri-Gabouj, "Using ontologies to capture and structure knowledge about disruptions in manufacturing systems: An immune driven approach," ETFA2011, 2011, pp. 1-7.
E. Tranvouez and A. Ferrarini, "MultiAgent Modelling of Cooperative Disruption Management in Supply Chains," 2006 International Conference on Service Systems and Service Management, 2006, pp. 853-858.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623